DETAILED ACTION
                                           Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                               Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Beaumont et al. (US 2017/0243699 A1, hereinafter “Beaumont”) in view of Kavalenko et al. (US 2018/0179440 A1, hereinafter “Kovalenko”).

In regards to claim 1, Beaumont et al. (US 2017/0243699 A1, hereinafter “Beaumont”) a perovskite comprising ABX3, (See, for example, Par [0047], AA’M(XX’)3, Formula (I), Par [0104] and Par [0110]) wherein:
A comprises an organic cation (See, for example, Par [0118]),
B comprises a second cation (See, for example, M, Par [0120]), 
X comprises an anion (See, for example, X and X’, Par [0121]), and


Beaumont fails to explicitly teach 
DMAxCs(1-x-y)FAyBX3, wherein 
0≤x≤0.8, 
0.40≤y≤0.90; and that the perovskite has a film density (ρ) of less than 4.37 g/cm3. 

Kovalenko while disclosing luminescent crystals in the class of Pervokites teaches (See, for example, Pars [0049]-0054])
DMAxCs(1-x-y)FAyBX3 (
    PNG
    media_image1.png
    22
    112
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    26
    65
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    24
    99
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    25
    61
    media_image4.png
    Greyscale
 See, Pars [0051]-[0053]; and in Par [0050], a’/(a’+a”)<0.90) wherein 
0≤x≤0.8 (when x=0.0, formula (I’) in Par [0049] meets the limitation), 
0.40≤y≤0.90 (a’ being less than 0.90 meets the limitation, See Par [0050]). 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Beaumont by Kovalenko because this would help manufacture Perovskite material formulation having enhanced stability and suitable for a wide variety of applications. 


Though Beaumont is silent about the physical properties of the Perovskite material, it is well known in the art that similar materials exhibit similar physical properties. 

ρ ) of less than 4.37 g/cm3 for the Perovskite because it is well known in the art that similar materials exhibit similar physical properties. 

In regards to claim 2, the Perovskite film density is within the range 4.1 g/cm3 < p < 4.37 g/cm3 (similar materials exhibit similar physical properties).

In regards to claim 3, Beaumont discloses the organic cation comprises at least one of guanidinium (GA), or acetamidinium (Ac) (See, for example, Par [0118]).

In regards to claim 6, Beaumont discloses that A further comprises formamidinium (FA) (See, for example, Par [0118]).

In regards to claim 8, Beaumont discloses that B comprises at least one of lead or tin (See, for example, M, Par [00120]).

In regards to claim 9, Beaumont discloses that the perovskite is comprising DMAxCs1-x-yFAyPbX3 (See, for example, Par [0047] wherein AMX is 1:1:3).

In regards to claim 10, Beaumont discloses that X comprises at least one of chlorine, bromine, or iodine (See, for example, X or X’, Par [0121]).

xCs1-x-yFAyPbl3-vClv, wherein 0 <    v    <    3 (See, for example, Par [0047] wherein AMX is 1:1:3).   

In regards to claim 12, Beaumont discloses the perovskite is comprising DMAxCs1-x-yFAyPbl3-zBrz, wherein 0 <    z    <    3 (See, for example, Par [0047] wherein AMX is 1:1:3).

In regards to claim 13, Beaumont discloses the Perovskite is comprising DMAxCs1-x-yFAyPbl3-v-zBrzClv, wherein 0 < v < 3, and 0 < z < 3 (See, for example, Par [0047] wherein AMX is 1:1:3);  

In regards to claims 16 and 17, Beaumont as modified above discloses a unit cell volume greater than 480 Ǻ3; and the unit cell volume is between greater than 480 Ǻ3 and 485 Ǻ3 (similar materials exhibit similar physical properties)

In regards to claims 18 and 19, Beaumont discloses that a bandgap between 1.65 eV and 1.9 eV, inclusively; and the bandgap is between 1.70 eV and 1.85 eV, inclusively (See, for example, Par [0112]).


                                                    Allowable Subject Matter
Claims 14, 15 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 5712722298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893